--------------------------------------------------------------------------------

Exhibit 10.1



[image0.jpg]


May 29, 2020
 
Bruce Linton
9 Shamrock Place
Ottawa, Ontario K2R 1A9
Email: bruce@brucelinton.com
 
Re: Letter Agreement to Mutually Terminate the Independent Contractor Agreement
between Better Choice Company, Inc. and Bruce Linton dated September 17, 2019
(this “Letter Agreement”)
 
This Letter Agreement shall serve as the agreement between Better Choice
Company, Inc. (the “Company”) and Bruce Linton (the “Contractor”) to mutually
terminate the Independent Contractor Agreement (the “Agreement”) that was
entered into on September 17, 2019 between the Company and the Contractor.
 
In order to amicably part ways, the Company and the Contractor hereby agree,
contingent upon the Company paying US$42,500 in legal fees on behalf of
Contractor to the law firm of Cassels Brock & Blackwell LLP, as follows:
 


•
The Agreement is hereby terminated and of no further force or effect and neither
party shall have any further obligations to the other party pursuant to the
Agreement; other than the Contractor’s obligations pursuant to Section 9 of the
Agreement which shall survive the termination thereof in accordance with its
terms.

 


•
The Note (as defined in the Agreement) is hereby terminated and of no further
force or effect and the Company shall have no further obligations (including,
without limitation, any obligation to lend money) to the Contractor pursuant to
the Note.





•
The Lock-Up Agreements (as defined in the Agreement) delivered to the Contractor
by the Insiders (as defined in the Agreement) are null and void and of no
further force or effect (the parties hereby acknowledging that the Contractor
has never countersigned such agreements).

 


•
The first common stock purchase warrant (the “First Warrant Certificate”) issued
by the Company to the Contractor dated September 17, 2019 entitling the
Contractor to purchase 1,250,000 shares of the Company’s common stock (the
“Common Stock”) at an exercise price of $0.10 will be amended to reduce the
number of shares of common stock purchasable thereunder from 1,250,000 shares to
1,041,666 shares and (i) in accordance with Section 5 of the First Warrant
Certificate, upon the termination of the Agreement by the Company pursuant this
Letter Agreement, all warrants pursuant to the First Warrant Certificate (as
reduced hereby) shall be deemed vested and will remain exercisable until the
Expiration Date (as defined in the First Warrant Certificate) and (ii) in
accordance with Section 2(b) of the First Warrant Certificate, the Contractor
may exercise the First Warrant Certificate pursuant to the cashless exercise
provisions contained therein. The Company hereby agrees to deliver to the
Contractor an original First Warrant Certificate, as amended by the terms of
this Letter Agreement, within five business days.

 

--------------------------------------------------------------------------------


•
The second common stock purchase warrant issued by the Company to the Contractor
dated September 17, 2019 entitling the Contractor to purchase 1,250,000 shares
of Common Stock at an exercise price of $0.10 is hereby terminated and of no
further force or effect; provided that in the event the Company becomes engaged
in any Restricted Business Line (as defined below), on or prior to the 18-month
anniversary of this Letter Agreement, the Company shall immediately upon written
notice from the Contractor issue to the Contractor such number of fully paid and
non-assessable shares of Common Stock as is computed using the following
formula:



X = 1,458,334(A-B)/A


where:
 


X =
the number of shares of Common Stock to be issued to the Contractor;

 


A =
the Fair Market Value (as determined pursuant to Section 2(c) of the First
Warrant Certificate) of one share of Common Stock; and

 


B =
$0.10 (provided that such number shall be adjusted in accordance with any
adjustment of an Exercise Price as determined pursuant to the First Warrant
Certificate).





•
The common stock purchase warrant issued by the Company to the Contractor dated
September 17, 2019 entitling the Contractor to purchase 1,500,000 shares of
Common stock at an exercise price of $10.00 is hereby terminated and of no
further force or effect; provided that in the event the Company becomes engaged
in any Restricted Business Line, on or prior to the 18-month anniversary of this
Letter Agreement, the Company shall immediately upon written notice from the
Contractor issue to the Contractor such number of fully paid and non-assessable
shares of Common Stock as is computed using the following formula:



X = 1,500,000(A-B)/A


where:
 


X =
the number of shares of Common Stock to be issued to the Contractor;

 


A =
the Fair Market Value (as determined pursuant to Section 2(c) of the First
Warrant Certificate) of one share of Common Stock; and

 
2

--------------------------------------------------------------------------------


B =
$10.00 (provided that such number shall be adjusted in accordance with any
adjustment of an Exercise Price as determined pursuant to the First Warrant
Certificate).

 
For purposes of this Letter Agreement, the term “Restricted Business Line” shall
mean any business line involving cannabidiol-based products for animals, other
than any business line in which the Company is currently engaged with prior to
the date of this Letter Agreement (including, without limitation, TruGold, Halo
Hemp, Bona Vida, Elvis Presley Hound Dog, cbdMD and True Leaf), other than (i)
organic growth of existing business lines and (ii) any other acquired business
or entity with annual net sales from cannabidiol-based products consisting of
30% or less of its aggregate annual net sales.
 
Each party, on behalf of itself/himself and on behalf of its/his past, present
and future affiliates, agents, officers, directors, employees, owners, parent or
subsidiary corporations, heirs, executors, administrators, trustees, legal
representatives, predecessors, successors, and assigns (the “Releasing Parties”)
hereby forever releases and discharges the other party and any and all of
its/his past, present and future affiliates, agents, officers, directors,
employees, owners, parent or subsidiary corporations, heirs, executors,
administrators, trustees, legal representatives, predecessors, successors, and
assigns (the “Released Parties”), from all actions, causes of action, claims,
suits, liabilities, obligations, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, omissions, promises,
judgments, extents, executions, and demands whatsoever (collectively, “Claims”)
(upon any legal or equitable theory, whether based on any federal, state or
local constitution, statute, ordinance, regulation, common law, court decision
or otherwise), whether known or unknown, asserted or unasserted, which any of
the Releasing Parties ever had, now have, or hereafter may have against any of
the Released Parties by reason of any actual or alleged act, omission,
transaction, practice, policy, conduct, occurrence and/or other matter from the
beginning of the world up to and including the date of this Letter Agreement,
other than any claims for breach of this Letter Agreement or the First Warrant
Certificate as reissued and amended pursuant to the terms of this Letter
Agreement.  Each party hereby represents and warrants that it/he has not
assigned, transferred or conveyed any Claim purported to be released pursuant to
this paragraph to any third party.  Each party also hereby agrees not to sue or
file any lawsuit against any of the Released Parties (as applicable) concerning
any Claim released pursuant to this paragraph.
 
The Company and the Contractor hereby understand and agree that the terms of
Letter Agreement and all other agreements between the parties (collectively, the
“Confidential Information”) are confidential to the parties and must not be
disclosed to any person, save and except legal and financial advisors, immediate
family, and as may be required by law. In the event that Company becomes legally
compelled (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, including by way of a press release, the
Company will, to the extent permitted by law, provide the Contractor with prompt
written notice so that the Contractor may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Letter
Agreement. The Company shall cooperate with and use their commercially
reasonable efforts to assist the Contractor in obtaining any protective order or
other remedy. In the event that such protective order or other remedy is not
obtained, or the Contractor waives compliance with the provisions of this Letter
Agreement, the Company will furnish only such information about the Confidential
Information that is legally required and the Company will exercise its
commercially reasonable efforts to seek to have confidential treatment accorded
to such Confidential Information. For greater certainty, should the Company
determine that it is legally required to make a public announcement and other
disclosure of this Letter Agreement, it will provide notice to the Contractor as
soon as reasonably possible, and shall not release such public announcement or
other disclosure until the form and content of the public announcement or other
disclosure is approved by the Contractor, acting reasonably.


3

--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, no Party shall make, or cause
to be made, any disparaging remark (whether orally or in writing, whether
transmitted in person, by mail or electronically) to any third party concerning
the character, business ability, prospects or integrity of any Party.
 
This Letter Agreement shall be construed in accordance with the laws of the
State of New York, without giving effect to conflicts of law principles.
 
Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing this Letter Agreement and returning one copy to me. By
signing below, you acknowledge and agree that you have carefully read this
Letter Agreement in its entirety; fully understand and agree to its terms and
provisions; voluntarily enter into this Letter Agreement; and intend and agree
that this Letter Agreement is final and legally binding on you and the Company.
 
[SIGNATURE PAGE FOLLOWS]
 
4

--------------------------------------------------------------------------------

Better Choice Company, Inc.
 
Agreed, Acknowledged and Accepted:
     
By:
   
By:
 
Name: Michael Young
  Date:


Title: Chairman of the Board of Directors
 
Name: Bruce Linton





5

--------------------------------------------------------------------------------